DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12, 16-22, 24-27 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wittberg et. al. (US 2020/0100324 A1, Wittberg hereinafter).

Wittberg discloses the following:

With respect to independent claims:

Regarding claim 1,  A user equipment (UE) (e.g. “A communications device 608 is operating in the wireless communications network 600. The communications device 608, also sometimes referred to as a wireless communications device, a wireless device, a user equipment (UE), or a Mobile Station (MS), may be located in the wireless communications network 600” [0094]) for wireless communication, comprising:
a memory (e.g. “In some embodiments, the network node 608, 606 comprises a memory 806 configured to store the data” [0130]); and
one or more processors (e.g. “This action relates to Action 202 previously described and may be performed by a buffering module, e.g. a buffering module 803, comprised in the network node 608, 606, such as the RNN 606 or the communications device 608. The buffering module 803 may be implemented by or arranged in communication with a processor 807 of the network node 608, 606” [0101]), coupled to the memory, configured to:
determine, during a packet data convergence protocol (PDCP) reordering timer period, whether one or more packet transfer criteria are satisfied (e.g. “The reordering function in the LTE PDCP is using a t-Reordering timer to limit the time to wait for missing PDCP PDUs. If one or more out-of-sequence PDCP PDUs are received by the PDCP layer, from lower layers, e.g. from the RLC layer, i.e. there is one or more missing PDCP PDUs, the reordering function in LTE PDCP will do the following: 1. The one or more out-of-sequence PDCP PDUs are buffered and not immediately forwarded.  2. The t-Reordering timer is started. Note that if t-Reordering timer is already running, it shall neither be started again nor additionally be started for each of the one or more missing PDUs, i.e. only one t-Reordering timer is running per PDCP entity at any given time……3. If more PDCP PDUs, e.g. some of the one or more missing PDCP PDUs, are received out-of-sequence before t-Reordering expire, they are buffered and not immediately forwarded to an upper layer. 4. If the one or more missing PDCP PDUs are all received before the t-Reordering timer expire, they are immediately forwarded in-sequence to the upper layer, followed by an in-sequence delivery of buffered PDUs to the upper layer” [0014]-[0018],  which PDCP PDUs are considered as packets, t-Reordering timer is considered as the reordering timer, forwarding is considered as transferring and the aforesaid condition associated with forwarding before t-Reordering expire is considered as the packet transfer criteria. Note that before a packet is transferred during a PDCP reordering timer period, the packet transfer criteria is checked, which checking is considered as determining); and
transfer, during the PDCP reordering timer period, one or more packets from a reordering window based at least in part on a determination that the one or more packet transfer criteria are satisfied (e.g. “FIG. 3 schematically shows how the length of the reordering window depends on the t-Reordering timer, cf. FIGS. 3A and 3B” [0075]. Moreover, “The reordering window may be visualized as a pushed window, i.e. a window which is pushed from its lower end. The event or action that performs the pushing is the in-sequence submission to higher layers, which, similar to LTE, is controlled by the variable Last_Submitted_PDCP_RX_SN that keeps track of that lower edge of the reordering window. For some embodiments, the lower edge of the reordering window is controlled by the variable Lower_PDCP_RX_SN, and is used to wait for late PDCP SDUs” [0143], which pushing the window is associated with transferring packets from the reordering window based on a determination that packet transfer criteria is satisfied.

Regarding claim 16, A method of wireless communication performed by a user equipment (UE), comprising:
determining, during a packet data convergence protocol (PDCP) reordering timer period, whether one or more packet transfer criteria are satisfied; and
transferring, during the PDCP reordering timer period, one or more packets from a reordering window based at least in part on a determination that the one or more packet transfer criteria are satisfied (e.g. Note that this claim is similar to claim 1 except that it is a method claim and thus the same reasoning as applied to claim 1 applies here as well).

Regarding claim 29, A non-transitory computer-readable medium storing a set of instructions (e.g. ”According to another aspect of embodiments herein, the object is achieved by a computer program, comprising instructions which, when executed on at least one processor, causes the at least one processor to carry out the method performed by the network node. According to another aspect of embodiments herein, the object is achieved by a carrier comprising the computer program, wherein the carrier is one of an electronic signal, an optical signal, a radio signal or a computer readable storage medium” [0036]-[0037]. Moreover, “The memory 806 may comprise one or more memory units. Further, the memory 806 may be a computer data storage or a semiconductor memory such as a computer memory, a read-only memory, a volatile memory or a non-volatile memory. The memory is arranged to be used to store obtained information, data, configurations, and applications etc. to perform the methods herein when being executed in the network node” [0130]) for wireless communication, the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to: 
determine, during a packet data convergence protocol (PDCP) reordering timer period, whether one or more packet transfer criteria are satisfied; and
transfer, during the PDCP reordering timer period, one or more packets from a reordering window based at least in part on a determination that the one or more packet transfer criteria are satisfied (e.g. Note that the remainder of this claim is similar to claim 1 except that it is a non-transitory computer readable medium claim and thus the same reasoning as applied to claim 1 applies here as well).

Regarding claim 30, An apparatus for wireless communication, comprising: 
means for determining, during a packet data convergence protocol (PDCP) reordering timer period, whether one or more packet transfer criteria are satisfied; and
means for transferring, during the PDCP reordering timer period, one or more packets from a reordering window based at least in part on a determination that the one or more packet transfer criteria are satisfied (e.g. Note that this claim is similar to claim 1 except that it is an Apparatus claim with means for and thus the same reasoning as applied to claim 1 applies here as well).

With respect to dependent claims:

 Regarding claim 2, The UE of claim 1, wherein the one or more processors, to transfer one or more packets from the reordering window, are configured to:
deliver a first subset of packets from the reordering window while an order of a second subset of packets from the reordering window is maintained, wherein the first subset of packets occurs within a sequence of the order of the second subset of packets (e.g. “As in LTE, the t-Reordering timer is proposed to be used for advancing the lower edge of the reordering window, but in some embodiments disclosed herein it is proposed to use an additional timer, called a t-WaitForLatePDUs timer, to advance the lower edge of the complete receiving window, where the reordering window is a subset of the receiving window. In this way, there will be a first faster process, that uses a smaller reordering (in-order-delivery) window handled by the t-Reordering timer, which ensures in-sequence deliveries to the upper layers and enough time for the lower layers to perform retransmission. Further, there will be a second slower process, handled by the t-WaitForLatePDUs timer, which advances the lower edge of the receiving window and allows immediate deliveries of received PDCP PDUs with no re-ordering for PDCP PDUs received outside the reordering window but inside the receiving window” [0139], which packets delivered during first reordering window and second reordering window are associated with first subsets of packets from the reordering window and the second subsets of packets from the reordering window).

Regarding claim 3, The UE of claim 2, wherein the first subset of packets is selected based at least in part on the one or more packet transfer criteria (e.g. aforesaid in sequence delivery by the first process handled by the t-Reordering timer). 

Regarding claim 4, The UE of claim 1, wherein the one or more processors, to determine whether the one or more packet transfer criteria are satisfied, are configured to:
determine whether a first size of the PDCP reordering timer exceeds a second size of a flow characteristic parameter by a size threshold (e.g. “By differentiating between the time when reordering is enforced and the time when late packets are anyway forwarded, it is possible in many cases to decrease the length of the t-Reordering timer which will have the advantage that spurious retransmissions of the TCP transmitter due to longer latencies is reduced” [0075], which latency is a flow characteristic parameter. Furthermore, “The better-late-than-never delivery may be accomplished by using a larger value for the t-Reordering timer, but that would obviously imply that PDCP PDUs already received out-of-sequence must reside longer in PDCP buffer before they may be forwarded to higher layers” [0057], which residing longer is associated with latency. Moreover, “The reordering function in the LTE PDCP is using a t-Reordering timer to limit the time to wait for missing PDCP PDUs” [0014] which limit is associated with threshold. In addition, “The PDCP reordering functionality provides a robust way to ensure in-order delivery for PDCP PDUs that are received within a certain time period, but at the cost of setting a limit for how late PDUs, e.g. packets, may arrive” [0021]).

Regarding claim 5, The UE of claim 4, wherein the flow characteristic parameter is a latency parameter (e.g. aforesaid latency. Note that there are multiple options in the claim and only this option is considered here).

Regarding claim 6, The UE of claim 1, wherein the one or more processors, to determine whether the one or more packet transfer criteria are satisfied, are configured to:
determine whether a loss recovery procedure is configured for the one or more packets (e.g. “The packet convergence entity may perform one or more actions based on a determination that the data packets are received out of order. For example, the packet convergence entity may deliver the data packets to an upper layer entity as they are received (e.g., in order or out of order), may reorder the data packets and ignore data packet losses, and/or may request retransmissions of missing data packets” [0022], which request for retransmission of missing data packets is associated with determining a loss recovery procedure for the data packets).

Regarding claim 7, The UE of claim 6, wherein the loss recovery procedure uses a network coding (e.g. aforesaid Sequence Numbers or SN used to measure in order or out of order data packet is a network coding used in the header of the packet and is used for the loss recovery procedure. Note that there are multiple options in the claim and only this option is considered here. Note that there are multiple options in the claim and only this option is considered here).

Regarding claim 9, The UE of claim 1, wherein the one or more processors, to transfer the one or more packets, are configured to: 
transfer the one or more packets based at least in part on a latency characteristic of the one or more packets (e.g. “The PDCP reordering functionality provides a robust way to ensure in-order delivery for PDCP PDUs that are received within a certain time period, but at the cost of setting a limit for how late PDUs, e.g. packets, may arrive” [0021], which time period is associated with latency characteristics of the packets. Note that there are multiple options in the claim and only this option is considered here).

Regarding claim 10, The UE of claim 1, wherein the one or more processors are further configured to:
detect, based at least in part on a set of sequence numbers of a set of received packets, a missed packet of a sequence of packets (e.g. aforesaid “if one or more out-of-sequence PDCP PDUs are received by the PDCP layer, from lower layers, e.g. from the RLC layer, i.e. there is one or more missing PDCP PDUs, the reordering function in LTE PDCP will do the following: 1. The one or more out-of-sequence PDCP PDUs are buffered and not immediately forwarded. 2. The t-Reordering timer is started” [0014]-[0016], which receiving one or more missing PDCP PDUs is associated with detecting a missed packet of a sequence of packets); 
start the PDCP reordering timer period based at least in part on the detection of the missed packet (e.g. aforesaid starting the t-Reordering timer); and 
wherein the one or more processors, to determine whether the one or more packet transfer criteria are satisfied, are configured to: 
determine that the missed packet has not been recovered within a threshold period of time of starting the PDCP reordering timer (e.g. “3. If more PDCP PDUs, e.g. some of the one or more missing PDCP PDUs, are received out-of-sequence before t-Reordering expire, they are buffered and not immediately forwarded to an upper layer. 4. If the one or more missing PDCP PDUs are all received before the t-Reordering timer expire, they are immediately forwarded in-sequence to the upper layer, followed by an in-sequence delivery of buffered PDUs to the upper layer” [0017]-[0018], which expiration of the t-Reordering timer is associated with the threshold period).
 
Regarding claim 11, The UE of claim 1, wherein the one or more processors, to determine whether the one or more packet transfer criteria are satisfied, are configured to: 
determine whether the one or more packet transfer criteria are satisfied based at least in part on: 
a quality of service identifier (e.g. “the values of the t-Reordering timer and the t-WaitForLatePDUs timer may be set based on an estimate of the higher layer protocol round trip time, e.g. the TCP RTT, referred here to as T_higherlayerRtt and an estimate of the PDCP PDU one-way delay and its variance referred here to as T_delay and T_delayVariance respectively” [0153], which delay and variance are associated with quality of service identifier. Note that there are multiple options in the claim and only this option is considered here). 

Regarding claim 12, The UE of claim 1, wherein the one or more processors are further configured to:
provide a set of packets associated with a particular data flow based at least in part on the determination of whether the one or more packet transfer criteria are satisfied (e.g. “A large value for the t-Reordering timer will also increase the risk: 
that the upper layers on the sending side, e.g. at the UE for uplink transmission or at the eNB for downlink transmission, triggers RTO and starts to retransmit packets that is already waiting in buffer at the PDCP receiver e.g. at an eNB for an uplink transmission or a UE for a downlink transmission. 
of head of line blocking such that one late packet for one TCP flow will delay packets for other TCP flows which have no missing packets. This may be quite harmful for the performance for e.g. interactive flows such as Quick User Datagram Protocol (UDP) Internet Connection (QUIC) and real-time video” [0059]–[0061], which TCP flow is considered as a data flow). 

Regarding claim 17, The method of claim 16, wherein transferring one or more packets from the reordering window comprises:
delivering a first subset of packets from the reordering window while an order of a second subset of packets from the reordering window is maintained, wherein the first subset of packets occurs within a sequence of the order of the second subset of packets (e.g. Note that this claim is similar to claim 2 except that it is a method claim and thus the same reasoning as applied to claim 2 applies here as well).

Regarding claim 18, The method of claim 17, wherein the first subset of packets is selected based at least in part on the one or more packet transfer criteria (e.g. Note that this claim is similar to claim 3 except that it is a method claim and thus the same reasoning as applied to claim 3 applies here as well).

Regarding claim 19, The method of claim 16, wherein determining whether the one or more packet transfer criteria are satisfied comprises:
determining whether a first size of the PDCP reordering timer exceeds a second size of a flow characteristic parameter by a size threshold (e.g. Note that this claim is similar to claim 4 except that it is a method claim and thus the same reasoning as applied to claim 4 applies here as well).

Regarding claim 20, The method of claim 19, wherein the flow characteristic parameter is a latency parameter (e.g. Note that this claim is similar to claim 5 except that it is a method claim and thus the same reasoning as applied to claim 5 applies here as well. Note that there are multiple options in the claim and only this option is considered here).

Regarding claim 21, The method of claim 16, wherein determining whether the one or more packet transfer criteria are satisfied comprises:
determining whether a loss recovery procedure is configured for the one or more packets (e.g. Note that this claim is similar to claim 6 except that it is a method claim and thus the same reasoning as applied to claim 6 applies here as well).

Regarding claim 22, The method of claim 21, wherein the loss recovery procedure uses a network coding (e.g. Note that this claim is similar to claim 7 except that it is a method claim and thus the same reasoning as applied to claim 7 applies here as well. Note that there are multiple options in the claim and only this option is considered here).

Regarding claim 24, The method of claim 16, wherein transferring the one or more packets comprises:
transferring the one or more packets based at least in part on a latency characteristic of the one or more packets (e.g. Note that this claim is similar to claim 9 except that it is a method claim and thus the same reasoning as applied to claim 9 applies here as well. Note that there are multiple options in the claim and only this option is considered here).

Regarding claim 25, The method of claim 16, further comprising:
detecting, based at least in part on a set of sequence numbers of a set of received packets, a missed packet of a sequence of packets;
starting the PDCP reordering timer period based at least in part on the detection of the missed packet; and
wherein determining whether the one or more packet transfer criteria are satisfied comprises:
determining that the missed packet has not been recovered within a threshold period of time of starting the PDCP reordering timer (e.g. Note that this claim is similar to claim 10 except that it is a method claim and thus the same reasoning as applied to claim 10 applies here as well).

Regarding claim 26, The method of claim 16, wherein determining whether the one or more packet transfer criteria are satisfied comprises: 
determining whether the one or more packet transfer criteria are satisfied based at least in part on a quality of service identifier (e.g. Note that this claim is similar to claim 11 except that it is a method claim and thus the same reasoning as applied to claim 11 applies here as well. Note that there are multiple options in the claim and only this option is considered here). 

Regarding claim 27, The method of claim 16, further comprising: 
providing a set of packets associated with a particular data flow based at least in part on the determination of whether the one or more packet transfer criteria are satisfied (e.g. Note that this claim is similar to claim 12 except that it is a method claim and thus the same reasoning as applied to claim 12 applies here as well).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittberg as applied to claims 1 and 16 above and further in view of Thomas (US 20200137113 A1).

Wittberg discloses the following: 

Regarding claim 8, The UE of claim 1, wherein the one or more processors, to determine whether the one or more packet transfer criteria are satisfied, are configured to: 
determine if one or more missing packets are received before t-Reordering timer expires (e.g. aforesaid determining if one or more missing packets are received. Note that the underlined feature is different from the claimed feature and this difference will be discussed below).

It is noted that while disclosing packets, Wittberg is silent about determine whether a type of data traffic, of the one or more packets, matches a specified type of data traffic, which however had been known in the art before the effective filing date of the claimed invention as shown by Thomas in a disclosure “METHODS AND SYSTEMS FOR ESTABLISHMENT OF SECURITY POLICY BETWEEN SDN APPLICATION AND SDN CONTROLLER” (Title), wherein “Based on monitoring and analysis, policies can be generated or modified at 512 to determine manners for handling traffic matching particular patterns or type” [0078], which determine manners for handling traffic matching particular patterns or type is associated with determining whether a type of data traffic of the one or more packets matches a specified type of data traffic.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the method of determining whether a type of data traffic matches a specified type of data traffic of Thomas with the data traffic of Wittberg so that “securely establishing policies between SDN applications and SDN controllers” [0005] can be developed.

Regarding claim 23, The method of claim 16, wherein determining whether the one or more packet transfer criteria are satisfied comprises:
determining whether a type of data traffic, of the one or more packets, matches a specified type of data traffic (e.g. Note that this claim is similar to claim 8 and thus the same reasoning as applied to claim 8 applies here as well).

Claim(s) 13, 14, 15 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittberg as applied to claims 1 and 16 above and further in view of Tigli (US 20200169509 A1).

Wittberg discloses the following: 

Regarding claim 13, The UE of claim 12, wherein the particular data flow is determined (e.g. aforesaid determining a particular data flow). 

It is noted that while disclosing data flow, Wittberg is silent about data flow is determined based at least in part on a flow identifier, which however had been known in the art before the effective filing date of the claimed invention as shown by Tigli in a disclosure “SYSTEMS AND METHODS OF DATA FLOW CLASSIFICATION” (Title), wherein “Systems and methods of classifying data flows being communicated on a network by one or more network elements. One method includes creating a table including information of packet timestamps and pre-defined packet header fields, grouping packets into data flows based on information in the table, assigning flow identifiers to each data flow” [Abstract].
 	Therefore, it would have been obvious to one of ordinary skill in the art to combine the determining of data flow based on a flow identifier of Tigli with the data flow of Wittberg so that “more efficient classification of data flows, and performing actions on a network as a result of the data flow classification” [0055] is possible.

Wittberg in view of Tigli discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Wittberg):

Regarding claim 14, The UE of claim 1, wherein the one or more processors are further configured to:
determine one or more flow characteristics based at least in part on a packet parameter of at least one packet (e.g. aforesaid “Systems and methods of classifying data flows being communicated on a network by one or more network elements. One method includes creating a table including information of packet timestamps and pre-defined packet header fields, grouping packets into data flows based on information in the table”, which information in the table is associated with packet parameters including the packet header field, wherein the packet header field, as known to one of ordinary skill in the art, contains the PDCP SN); and
wherein the one or more processors, to determine whether the one or more packet transfer criteria are satisfied, are configured to:
determine whether the one or more packet transfer criteria are satisfied based at least in part on the one or more flow characteristics (e.g. aforesaid packet transfer criteria based on delay).

Regarding claim 15, The UE of claim 14, wherein the packet parameter includes:
a PDCP header (e.g. Tigli: aforesaid packet header field. Note that there are multiple options in the claim and only this option is considered here).

Regarding claim 28, The method of claim 27, wherein the particular data flow is determined based at least in part on a flow identifier (e.g.  Note that this claim is similar to claim 13 except that it is a method claim and thus the same reasoning as applied to claim 13 applies here as well) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571 272 3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411 

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411